

Exhibit 10.2


LICENSE AND OPTION AGREEMENT
 
THIS AGREEMENT is made and entered into this 24th day of June 2008, by and
between:
Carbon Capture Technologies, Inc. (CCTI *) (hereinafter referred to as the
"LICENSEE") with its principal place of business at 2109 E. Palm Avenue, Tampa,
Florida 33605 , and University of Ottawa, hereinafter referred to as the
"LICENSOR"), and with its principal place of operation at 3042-800 King Edward
Avenue, SITE, Ottawa, Ontario K1N 6N5 Canada.


WHEREAS LICENSOR is charged with management and licensing of intellectual
properties developed at University of Ottawa and, under University of Ottawa
intellectual property policy, inventions made by employees of University of
Ottawa or made using the facilities of University of Ottawa are required to be
assigned to University of Ottawa and managed by LICENSOR, and


WHEREAS Dr. Abdelhhamid Sayari, and Dr. Peter Harlick ("INVENTORS") have
developed novel adsorbents for the capture of carbon dioxide from a gas stream
("TECHNOLOGY");


WHEREAS INVENTORS of the TECHNOLOGY have assigned all intellectual property
rights in technology to LICENSOR;


WHEREAS LICENSOR is the owner of all right, title, and interest in intellectual
property, including, but not limited to, patent, and patent applications, know
how and improvements set forth in Schedule “A” to this Agreement, and,


WHEREAS LICENSOR understands and agrees that LICENSEE plans to be acquired in
full within 30 days by a third party company that is set up to commercialize
TECHNOLOGY


WHEREAS LICENSEE and LICENSOR desire to establish a license to grant LICENSEE
rights to use TECHNOLOGY to make, use and sell products and services in the
fields of use, as set forth below;


WHEREAS LICENSOR desires to grant to LICENSEE, and LICENSEE wishes to acquire,
an option to obtain additional rights to subsequent technology or disclosures
described in Schedule A and to certain patent rights and know-how of INVENTORS
with respect thereto, subject to the terms and conditions set forth herein, with
a view to developing and marketing products.
 
NOW, THEREFORE, in consideration of the promises and the covenants set forth
herein, LICENSOR and LICENSEE agree as follows:


I. DEFINITIONS


The following definitions shall apply in the interpretation of this Agreement.


1.1  “AFFILIATE” of any company means any corporation which, directly or
indirectly, controls or is controlled by, or is under direct or indirect common
control with, such company; and for the purposes of this definition "control"
(including "control by" and "under common control with") as used with respect to
any corporation or company, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such corporation or company, through the ownership of more than 20% of the
voting shares.
 
1

--------------------------------------------------------------------------------


 
1.2  “CALENDAR QUARTER” means the three-month periods ending March 31, June 30,
September 30, or December 31 in any year.


1.3  “LICENSED INTELLECTUAL PROPERTY” shall mean all the intellectual property
and know how in the FIELD OF USE, including, but not limited to, all patents,
patent application(s), and all continuations, divisions, reexaminations,
reissues and extensions thereof both foreign and domestic, controlled by
LICENSOR, all ideas, methods, inventions, characterization and techniques,
specialized knowledge or confidential information, and experience, and
improvements developed by the Inventor which are unpublished/non-disclosed. 


1.4  “LICENSED PRODUCTS” shall mean any product in the FIELD OF USE that
incorporates, is covered by or is made, in whole or part, by the use of the
LICENSED INTELLECTUAL PROPERTY.


1.5  “FIELDS OF USE” shall mean all fields of use for CO2 adsorbents related to
closed circuit breathing systems for health, rescue, and recreation, industrial
gas streams, and all confined spaces (buildings, vehicles, aerospace, marine).


1.6  “EFFECTIVE DATE” shall mean the date of the Agreement set forth above.


1.7  “LICENSED TERRITORY” shall mean worldwide.


1.8  “NET SALES” shall mean the amounts received by LICENSEE and its AFFILIATES
and SUBLICENSEES from the use of LICENSED PRODUCTS, or the sale of LICENSED
PRODUCTS, less (i) discounts or rebates actually allowed from the billed amount,
(ii) credits or allowances actually allowed upon claims or returns, and (iii)
taxes or other government charges included in the amounts billed. For non-cash
and partial-cash sales, NET SALES shall include the fair market value of
non-cash consideration received for such sale of the same quantity of LICENSED
PRODUCTS. For sales not at arms-length, NET SALES shall be equal to the fair
market price of such LICENSED PRODUCTS as when transferred in comparable
arms-length transactions. In the event that LICENSED PRODUCTS are used by
LICENSOR rather than sold, the parties shall agree upon an appropriate NET SALES
price for each such use on which to base a royalty calculation.


1.9  “SUBLICENSEE” shall mean any non-affiliated third party to whom LICENSEE
has granted a Sublicense. “Sublicense” shall mean an agreement in which LICENSEE
(i) grants or otherwise transfers any of the rights licensed to LICENSEE
hereunder or other rights that are relevant to designing, developing, testing,
making, using, or selling of LICENSED PRODUCTS, (ii) agrees not to assert such
rights or to sue, prevent or seek a legal remedy for the practice of same, (iii)
assigns or otherwise transfers this Agreement and/or the rights acquired by it,
or (iv) is under an obligation to grant, assign or transfer any such rights or
non-assertion, or to forebear from granting or transferring such rights to any
other entity, including licenses, option agreements, right of first refusal
agreements, or other agreements.


1.10  “SUBLICENSING REVENUE” shall mean the fair market cash value of any and
all consideration received by LICENSOR from SUBLICENSEE under its sublicense,
including without limitation license issue fees and other licensing fees, option
fees, milestone payments, minimum annual royalties, equity or other payments of
any kind whatsoever (but excluding running royalties paid for NET SALES of
LICENSED PRODUCTS by SUBLICENSEE), irrespective of whether such revenues are
received in the form of cash, barter, credit, stock, warrants, release from
debt, goods or services, licenses back, or any other form whatever.


2

--------------------------------------------------------------------------------



 II.  GRANT


2.1  LICENSOR grants to LICENSEE an exclusive, royalty bearing license,
extending to all of LICENSED TERRITORY, under LICENSED INTELLECTUAL PROPERTY to
make, use, offer to sell, sell, and import LICENSED PRODUCTS throughout the term
hereof in the FIELD OF USE. This grant shall be subject to the payment by
LICENSEE to LICENSOR of all consideration as provided in this Agreement, and
shall be further subject to the rights retained by LICENSOR to:


a.   Publish the scientific findings from current or new research related to
LICENSED INTELLECTUAL PROPERTY; and
 
b.  To practice under the LICENSED INTELLECTUAL PROPERTY for educational,
research and other non-commercial internal purposes. Such reservation shall
include the right to extend such right to practice under the LICENSED
INTELLECTUAL PROPERTY for educational and research purposes (but not any other
non-commercial internal purpose) to subsequent employers of any of the
Inventors, but only to the extent that such employers are research or
educational institutions. Such reservation shall further include the right to
provide technical information, and to grant licenses under the LICENSED
INTELLECTUAL PROPERTY, to not-for-profit and governmental institutions for their
internal research and scholarly use only.


2.2  LICENSEE shall have the right to seek sublicenses subject to the terms and
conditions of this agreement and as defined in Section VIII. LICENSEE will
attach and incorporate by reference the provisions of this Agreement pertaining
to payment obligations, patent applications, warranties, reporting requirements,
and confidentiality, to any sub-license agreements entered into by LICENSEE.
LICENSEE will provide LICENSOR with copies of the sub-license agreements
evidencing a third party or SUBLICENSEE’S commitment to be bound by the terms
and conditions of this Agreement and with sections pertaining to NET SALES prior
to the execution of any sublicense agreement.
 
2.3  This Agreement shall terminate on the later of 17 years from the EFFECTIVE
DATE, or the date of the last of the LICENSED INTELLECTUAL PROPERTY to expire or
to become publicly available, or by the terms specified in this Agreement.
 
2.4  LICENSOR hereby grants to LICENSEE an option to obtain one or more
exclusive, worldwide, royalty bearing licenses, under all or part of the
LICENSOR Patent Rights (to the extent not exclusively licensed to LICENSEE in
section 2.1) to make, to have made, to use, to sell, to import, to export and to
have sold products related to subsequent technology or disclosures described in
Schedule A and to certain patent rights and know-how of INVENTORS other than CO2
adsorbents related to health care and industrial gas streams and a non-exclusive
right to use the associated LICENSOR Technology in or outside the Field, with
the right to sublicense. The period of time that LICENSEE may exercise said
option shall begin on the Effective Date of this Agreement and shall expire 24
months following the Effective Date of this Agreement, or 60 days prior to the
expiration of priority years related to provisional or regular patent filings,
whichever occurs first, (the "Option Period"). Upon receipt by LICENSOR of
LICENSEE' written notice of its exercise of this option during the Option
Period, the terms and conditions for such licensees) shall be negotiated in good
faith during the following 90 days after exercise of the Option by the parties,
such terms and conditions being typical for a license agreement between a
university-licensor and an industry-licensee and consistent with LICENSOR's
objective of having its technology productively used within a commercially
reasonable time period and LICENSEE’s ability to productively use (or license
for productive use) within a commercially reasonable time period; such terms and
conditions shall include, for example, commercially reasonable terms and
conditions for minimum annual royalties, dates by which various stages of
commercial development are to have occurred, and a specification of the field in
which the license is to be granted. All the option rights which LICENSEE has
under this paragraph shall terminate on the anniversary date of the Effective
Date of this Agreement unless included in the contemplated license signed by the
first anniversary date or by a new extended date which is mutually agreed to and
is either 30 days or 60 days from the anniversary date.


3

--------------------------------------------------------------------------------




III. PAYMENT PROVISIONS


3.1  LICENSEE agrees to pay LICENSOR a noncreditable, nonrefundable fee of
$60,000 (the “License Fee”)due upon execution of the Agreement and, provided
that the LICENSEE is not in default of this Agreement, such License Fee may be
payable according to the appended payment schedule set forth in "Schedule B",
provided that LICENSEE is not in default of the agreement.


3.2  Licensee agrees to pay LICENSOR for all documented patent prosecution costs
for LICENSED INTELLECTUAL PROPERTY within 30 days of invoicing.
 
3.3  LICENSEE agrees to pay to LICENSOR a running royalty of 3.0% based on the
NET SALES of the LICENSED PRODUCTS by LICENSEE, AFILLIATES.
 
3.4  LICENSEE shall pay minimum annual royalties according to the following
schedule:


Year
Minimum Royalty Payment
1st 
$ 0            
2nd 
$ 10,000            
3rd 
$ 25,000            
4th 
$ 50,000            
5th & each year thereafter until the end of the license term
$ 100,000            



Minimum annual royalties are fully creditable against earned royalties paid
during the previous twelve-month period.


3.5  LICENSEE shall pay LICENSOR 50% of all sublicense revenues (royalties,
upfront fees, milestones, etc.) as described in Section 1.10, received from
sublicensees. The sublicense royalties are not to fall below 1.5% (50% of 3%) of
net sales that incorporate the licensed technology.
 
3.6  In the case of a buyout or other change in majority ownership of LICENSEE,
or a buyout of LICENSED PRODUCTS, all payment provisions are passed through,
non-negotiable, and remain in effect for LICENSEE, sub-LICENSEE, or purchaser.
LICENSEE shall inform any potential purchaser of this clause and present
evidence to LICENSOR.
 
3.7  If LICENSED INTELLECTUAL PROPERTY is not accepted as eligible or
invalidated by a court of law or a countries patent office, LICENSEE shall pay
only amounts accrued up until the date of such determination of invalidity.


4

--------------------------------------------------------------------------------



IV. DILIGENCE AND PATENT PROSECUTION


4.1  LICENSEE agrees to use all reasonable efforts and diligence to proceed with
the development, manufacture, and sale or lease of LICENSED PRODUCTS and to
diligently develop markets for the LICENSED PRODUCTS. LICENSEE also agrees to
pursue with reasonable effort and diligence and is responsible for any future
technological developments and potential applications for patents arising out of
LICENSED INTELLECTUAL PROPERTY.


4.2  LICENSOR agrees to provide reasonable limited assistance to the LICENSEE in
order to ensure an efficient transfer and implementation of the technology.
LICENSEE may seek to retain the services of LICENSOR under separate contracts to
assist in the technological developments and patent applications. LICENSEE may
also retain services from members of the research team in separate personal
services agreements subject to contractual obligations to their primary employer
and / or the LICENSOR.


4.3  LICENSOR shall retain ownership of any future technological developments it
funds, and of any patent and patent applications arising out of LICENSED
INTELLECTUAL PROPERTY. In such event the development is funded and pursued
jointly, LICENSOR and LICENSEE may jointly pursue ownership.


4.4  LICENSEE shall be responsible for the cost of prosecution and maintenance
of patents and copyrights during the term of this Agreement, subject to the
limitations of paragraph 4.6. The LICENSEE and LICENSOR shall jointly select and
retain patent counsel to prosecute and maintain patents and copyrights during
the term of this agreement.. LICENSOR shall fully cooperate and assist LICENSEE
in all related matters.


4.5  All patents, patent applications, and copyrights on the LICENSED
INTELLECTUAL PROPERTY shall be, assigned to LICENSOR, and LICENSOR's interest
therein shall be recorded in the Canadian and U.S. Patent and Trademark Offices
and appropriate corresponding foreign patent offices.


4.6  LICENSOR shall maintain direct authority to instruct retained patent agent
in the prosecution of any patent or patent application arising out of the
LICENSED INTELLECTUAL PROPERTY. LICENSOR will copy LICENSEE on all
correspondence directing the retained patent agent relating to the LICENSED
INTELLECTUAL PROPERTY using the same method of communication as used to direct
the patent agent. LICENSEE shall not be responsible for patent costs incurred in
response to instructions provided by LICENSOR to the patent agent after LICENSEE
has provided a written notification to the patent agent and LICENSOR that it is
not willing to incur the patent related expenses to be incurred in response to
the instructions. LICENSEE remains responsible for costs incurred relating to
the LICENSED INTELLECTUAL PROPERTY normally incurred as a matter of normal
procedural activities carried out by the retained patent counsel, that are not a
direct result of specific instructions provided by LICENSOR.


4.7  LICENSOR shall provide LICENSEE with copies of all papers received from and
to be filed in the Canadian and U.S. Patent and Trademark Offices, and
appropriate corresponding foreign patent and copyright offices.


4.8  LICENSEE shall be entitled, in its discretion, to abandon any application
or granted patent or copyright if it considers that the ongoing costs of the
same are not justified, provided that LICENSEE notifies LICENSOR prior to such
abandonment and allows LICENSOR opportunity to avoid such abandonment. In no
event shall such reasonable opportunity be less than three (3) months prior to
abandonment. If LICENSEE chooses to abandon an application or granted patent or
copyright under this provision and LICENSOR, at its sole expense, continues
pursuing the application, granted patent or copyright, LICENSEE shall retain no
right to exclusively use or exclusively exploit the LICENSED INTELLECTUAL
PROPERTY or any related copyright in the country, territory or jurisdiction
which granted the patent or copyright.
 
5

--------------------------------------------------------------------------------


 
V. REPORTING OBLIGATIONS


5.1  LICENSEE, within sixty (60) days after each CALENDAR QUARTER of each year,
shall deliver to
LICENSOR true and accurate reports, pertaining to NET SALES of LICENSED
PRODUCTS, which shall include at least the following information:
 
a) The identity of each LICENSED PRODUCTS being developed, manufactured,
marketed and/or sold;
b) The stage of development of each LICENSED PRODUCTS in each country in the
LICENSED TERRITORY;
c) The number of each LICENSED PRODUCTS manufactured and/or sold in each country
in the LICENSED TERRITORY;
d) NET SALES of LICENSED PRODUCTS sold by the LICENSEE and all SUBLICENSEES,
prepared in accordance with generally accepted accounting principles, on a
country by country basis, for each LICENSED PRODUCTS;
e) Any and all deductions from NET SALES made by LICENSEE;
f) Names and addresses of all SUBLICENSEES of LICENSEE;
g) Total royalties due.


5.2  Progress Report. On or before December 1 of each year until LICENSEE
markets LICENSED PRODUCTS, LICENSEE shall make a written annual report to
LICENSOR covering the preceding year, regarding the progress of LICENSEE toward
commercial use of LICENSED PRODUCTS. Such report shall include, as a minimum,
information sufficient to enable LICENSOR to ascertain progress by LICENSEE
toward meeting the diligence requirements of Section 4.1.


5.3  With each report submitted under Section 5.1 of this Agreement, LICENSEE
shall make all payments to LICENSOR in US dollars due and payable under Section
3 of this Agreement. If no royalties are due, LICENSEE shall so report.


5.4  LICENSEE shall be obligated to pay royalties on all LICENSED PRODUCTS that
are either sold or produced under this license. LICENSEE also agrees to make a
written report to LICENSOR within 90 days after the termination of the license
pursuant to Section VII. LICENSEE shall continue to make reports concerning
royalties on the sale of LICENSED PRODUCTS payable in accordance with Section
III after termination of the license, until such time as all such LICENSED
PRODUCTS produced under the license have been sold or destroyed. Concurrent with
the submittal of each post-termination report, LICENSEE shall pay LICENSOR all
applicable royalties.


5.5  LICENSEE shall keep full, true and accurate books of account containing all
particulars that may be necessary for the purpose of showing the amounts payable
to LICENSOR hereunder. Said books of account shall be kept at LICENSEE's
principal place of business. Said books and supporting data shall be open at all
reasonable times for 5 years following the end of the calendar year to which
they pertain, to the inspection of LICENSOR or its agents for the purpose of
verifying LICENSEE's royalty statement or compliance in other respects with this
Agreement. Said records will include general ledger records showing cash
receipts and expenses, and records which include production records, customers,
serial numbers, and related information in sufficient detail to enable the
royalties payable hereunder by LICENSEE to be determined. Such examination is to
be made by LICENSOR or its designee, at the expense of LICENSOR. Should such
inspection, however, lead to the discovery of a greater than five percent (5%)
discrepancy in reporting to LICENSOR's detriment, LICENSEE shall pay the full
cost of such inspection. LICENSEE shall pay any amounts such inspection reveals
to be due and owing within thirty (30) days of the receipt of an invoice for it.


6

--------------------------------------------------------------------------------




VI. INFRINGEMENT


6.1  LICENSEE acknowledges and agrees that all rights licensed by the LICENSOR
hereunder are licensed “as is” and without any representation, indemnification
or warranty with respect to possible infringement of third party rights. In the
event of a third party infringement action against either party with respect to
any LICENSED INTELLECTUAL PROPERTY, LICENSEE will defend LICENSOR at LICENSEE’s
expense, with the understanding that breaching such obligation may result in a
default judgment against LICENSEE, its Affiliates, Sublicensees, and/or LICENSOR
(however, LICENSEE’s failure to defend shall not prevent LICENSOR from defending
itself). LICENSEE shall indemnify, defend and hold LICENSOR harmless from any
such judgment, and without limitation shall pay any damages awarded in any
judgment against LICENSOR. LICENSOR will cooperate as requested by LICENSEE, and
will be compensated by LICENSEE for its reasonable out-of-pocket expenses
incurred in such cooperation, which LICENSOR will only be required to expend if
LICENSEE has approved same for reimbursement. No settlement, consent judgment,
or other voluntary final disposition of any suit that would affect the validity,
scope or enforceability of the LICENSED INTELLECTUAL PROPERTY, by estoppel,
admission or otherwise, or the LICENSOR’ rights in or to same, may be entered
into without the consent of LICENSOR.


6.2  LICENSEE and LICENSOR shall promptly inform each other in writing of any
alleged infringement of the LICENSED INTELLECTUAL PROPERTY by a third party.


6.3  During the term of this agreement, LICENSOR will have the right, but shall
not be obligated, to prosecute at its own expense all infringements of the
LICENSED INTELLECTUAL PROPERTY and, in furtherance of such right, LICENSOR will
include LICENSEE, upon agreement by LICENSEE, as a party plaintiff in any such
suit, at LICENSEE’S expense. Each party shall bear its own costs of prosecuting
any such infringement action, shall be entitled to prove and recover any
damages, and distribution shall be governed by Section 6.4. Upon mutual
agreement of the parties, each may assign to the other its right to sue for
past, present, or future infringement of the LICENSED INTELLECTUAL PROPERTY, and
to agree to a method to allocate damages recovered by the assignee of such
rights.


6.4  LICENSOR or LICENSEE shall have three (3) months after having been notified
of any alleged infringement to investigate whether infringement can be
established. If LICENSOR determines that infringement exits, then it shall have
three (3) months to negotiate in good faith with the alleged infringer to
resolve the dispute. At the end of such period, if the dispute has not been
resolved, LICENSOR shall have forty-five (45) days to commence prosecuting an
infringement action (the filing period). If LICENSOR determines that
infringement can be established and (a) at any time decides not to pursue an
action against the alleged infringer, or (b) fails to commence prosecuting an
action before the end of the filing period, then LICENSOR shall notify LICENSEE
of its intention not to bring suit against any alleged infringer in the LICENSED
TERRITORY. In those events only, LICENSEE shall have the right but shall not be
obligated, to prosecute at its own expense any infringement of the LICENSED
INTELLECTUAL PROPERTY, and LICENSOR hereby agrees at its discretion and upon
terms to be mutually agreed by the parties, to either be named as a plaintiff in
any such proceedings or to assign its rights to sue for infringement. LICENSEE
shall pay all of LICENSOR’S costs and reasonable attorney fees incurred in such
action. No settlement, consent judgment, or other voluntary final disposition of
the suit shall be entered into without the consent of LICENSOR, which consent
shall not be unreasonably withheld. LICENSEE hereby indemnifies LICENSOR against
any order for costs or attorney fees that may be made against LICENSOR in such
proceedings instituted by LICENSEE.
 
7

--------------------------------------------------------------------------------


 
6.5  In the event that LICENSOR shall undertake the enforcement and/or defense
of the LICENSED INTELLECTUAL PROPERTY by litigation, any monetary recovery by
LICENSOR, shall be divided equally between LICENSOR and LICENSEE, after
recovering of attorneys and court costs. In the event that LICENSEE undertakes
the enforcement and/or defense of the LICENSED INTELLECTUAL PROPERTY by
litigation, any monetary recovery by LICENSEE shall be shared equally with
LICENSOR, after recovering of attorneys and court costs.


6.6  In any infringement suit that either party may institute to enforce the
LICENSED INTELLECTUAL PROPERTY pursuant to this Agreement, the other party
hereto shall, at the request of the party initiating such suit and upon
reasonable notice, cooperate in all respects and, to the extent possible, have
its employees testify when requested and make available relevant records,
papers, information samples, models, specimens and the like.


6.7  LICENSEE, during the exclusive period of this Agreement, shall have the
sole right, subject to approval by LICENSOR, which shall not be unreasonably
withheld, in accordance, with the terms and conditions herein to sublicense any
alleged infringer in the LICENSED TERRITORY for future use of LICENSED
INTELLECTUAL PROPERTY. Prior to the distribution of sublicensing fees received
from an alleged infringer as specified in Section III, LICENSOR shall be
compensated for any and all expenses incurred by it, if any, in that regard
prior to the commencement of the sublicense with the infringer.


6.8  In the event of any legal action alleging invalidity or noninfringement of
any of the LICENSED INTELLECTUAL PROPERTY shall be brought against LICENSEE, or
LICENSOR, LICENSOR, at its option, shall have the right within thirty (30) days
after the commencement of such action, to join with LICENSEE or initiate defense
of the action at its own expense. If LICENSOR chooses not to intervene, LICENSEE
shall have the option to intervene and take over the sole defense at its own
expense.




 VII. TERMINATION


7.1  The provisions of this Agreement, having come into force on the Effective
Date, shall, unless terminated earlier for any reason, continue in force in
accordance with their respective terms as indicated in Section 2.3.


7.2  LICENSEE may terminate this Agreement at any time by giving LICENSOR ninety
(90) days written notice. In the event of termination of this Agreement by
LICENSEE, LICENSEE shall have no further rights under this Agreement; however,
LICENSEE will remain obligated for the License Fee, any royalties due, or other
expenses incurred up until the date of termination including royalty on sale of
inventory in stock after the date of termination.
 
7.3  LICENSOR may terminate this Agreement if LICENSEE:

a.
Fails to pay on the due date any sum due under Section 3 of this Agreement and
fails to correct such default within ninety (90) days after receipt of written
notice of default by LICENSOR;

b.
Fails to provide reports on the due date specified under Section 5 of this
Agreement or fails to satisfy the reasonable effort and diligence requirement as
specified in Section 4.1 and fails to correct such default within ninety (90)
days after receipt of written notice of default by LICENSOR;

 
8

--------------------------------------------------------------------------------


 

c.
Files for bankruptcy protection in any jurisdiction in which it has operations,
makes any proposal for the benefit of its creditors generally, makes any filing
for protection from creditors or to allow for restructuring or reorganization or
ceases to actively carry on business.

 
7.4 Notwithstanding the above, this Agreement and the licenses granted herein
shall immediately and automatically terminate without notice in the event
LICENSEE, or its AFFILIATES, SUBLICENSEES or other party acting under authority
of LICENSEE, violates any provision of the Indemnification and Insurance
articles. A termination occurring under this paragraph shall occur and become
effective at the time of the violation that causes such termination, and
LICENSEE and its Affiliates and Sublicensees shall have no right to continue
clinical trials or complete production and sale of LICENSED PRODUCTS.
Notwithstanding the foregoing, to the extent that such rights are still
available for licensing, LICENSOR shall have the right to reinstate the
effectiveness of this Agreement by obtaining the required insurance, whereupon
this Agreement shall automatically become effective as of the date of
reinstatement of said insurance, and shall remain in full force and effect
without any further action of the parties hereto until termination or expiration
of this Agreement according to its terms.


7.5  Either party may forthwith terminate this Agreement by written notice to
the other if:

a.
Anything analogous to any of the foregoing under the law of any jurisdiction
occurs in relation to that other party; or

b.
If the other party ceases, or threatens to cease, to carry on business.



7.6  Upon termination or expiration of this agreement, for any reason, Licensee
shall immediately:

a.
Pay any outstanding portion of the License Fee;

b.
Pay royalties accrued or accruable to the date of termination or expiration;



7.6.5    Further, notwithstanding the termination or expiration of this
Agreement by either party for any reason, the following provisions shall
continue in full force and effect after said termination or expiration:

a.
Any cause of action or claim of LICENSEE or LICENSOR, accrued or to accrue,
because of any breach or default by the other party shall survive termination or
expiration; and

b.
The provisions of Sections V, and Paragraphs 9.6, and 9.8, and any other
provisions that by their nature are intended to survive after termination or
expiration.



7.7  If LICENSOR terminates the Agreement, LICENSEE shall have no claim to the
use of the LICENSED INTELLECTUAL PROPERTY.
 
7.7  No relaxation, forbearance, delay or indulgence by either party in
enforcing any of the terms of this Agreement or the granting of time by either
party to the other shall prejudice, affect or restrict the rights and powers of
the former hereunder nor shall any waiver by either party of a breach of this
Agreement be considered as a waiver of any subsequent breach of the same or any
other provision hereof.


7.8  The rights to terminate this Agreement given by this clause shall not
prejudice any other right or remedy of either party in respect of the breach
concerned (if any) or any other breach.


9

--------------------------------------------------------------------------------




VIII. SUBLICENSE(S)


8.1  If LICENSEE is unable or unwilling to serve or develop a potential market
or market territory for which there is a willing SUBLICENSEE(s), LICENSEE will,
upon LICENSOR's approval, negotiate in good faith a sublicense(s) hereunder.


8.2  Any sublicense(s) granted by LICENSEE under this Agreement shall be subject
and subordinate to terms and conditions of this Agreement, except:



a.
Sublicense terms and conditions shall reflect that any SUBLICENSEE(s) shall not
further sublicense; and

b.
The earned royalty rate specified in the sublicense(s) may be at higher rates
than the rates in this Agreement.



8.3  Any such sublicense(s) also shall expressly include the provisions
pertaining to payment obligations, patent applications, warranties, reporting
requirements, and confidentiality, for the benefit of LICENSOR and provide for
the transfer of all obligations, including the payment of royalties specified in
such sublicense(s), to LICENSOR or its designee, in the event that this
Agreement is terminated.


8.4   LICENSEE agrees to provide LICENSOR a copy of any sublicense granted
pursuant to Section VIII.




IX. MISCELLANEOUS


9.1  Nothing in this Agreement shall create, or be deemed to create, a
partnership, or the relationship of principal and agent, between the parties.


9.2  Notice of Bankruptcy. LICENSEE must provide notice to LICENSOR of its
intention to file a voluntary petition in bankruptcy, or of another's intention
to file an involuntary petition in bankruptcy, said notice to be received by
LICENSOR at least sixty (60) days prior to the filing of such a petition. A
party's filing without conforming to this requirement shall be deemed a
material, pre-petition incurable breach.


9.3  Assignment. With the exception of this transaction, and the planned
acquisition of the LICENSEE, so long as LICENSEE is not in breach of this
Agreement in any respect, LICENSEE may assign or otherwise transfer this
Agreement and/or the rights acquired by it hereunder upon obtaining consent from
the LICENSOR for the same (such consent will not be unreasonably withheld), to
the extent that such assignment or transfer is accompanied by a sale or other
transfer of LICENSEE’S entire business, regardless of whether such transfer is
in the form of a sale of the LICENSEE’S assets, a sale of the majority shares of
LICENSEE’S Equity, a merger, an equity exchange, or other form of transfer.
LICENSEE shall give the LICENSOR written notice of LICENSEE’S intent to assign
or transfer this Agreement thirty (30) days prior to completion of such
assignment or transfer, along with a copy of such assignment agreement, pursuant
to which such assignee or transferee shall have agreed in writing to be bound by
the terms and conditions of this Agreement. Upon completion of such assignment
or transfer, LICENSEE shall immediately provide the LICENSOR with payment of any
License Fee payments outstanding according to the Payment Schedule listed in
Appendix B, and thereafter the term “LICENSEE” as used herein shall include such
assignee or transferee.  If LICENSEE shall sell or otherwise transfer its entire
business, and the transferee shall not have agreed in writing to be bound by the
terms and conditions of this Agreement, or the Agreement and/or the rights
acquired by it hereunder upon obtaining consent from the LICENSOR and such
transferee do not agree upon new licensing terms and conditions, within sixty
(60) days of such sale or transfer, the LICENSOR shall have the right to
terminate this Agreement.
 
10

--------------------------------------------------------------------------------


 
9.4  Subject to Section 9.3 of this Agreement, the clauses are personal to the
parties and neither party may assign, mortgage, charge or license any of its
rights hereunder, nor may either party sub-contract or otherwise delegate any of
its obligations hereunder, except with the prior written consent of the other
party.


9.5  LICENSEE shall (i) to the extent reasonably practical, place in a
conspicuous location on all patented PRODUCTS made pursuant to this Agreement a
patent notice in accordance with 35 U.S. C. §287 consisting of the word "Patent"
or "Patents" and the number or numbers of the United States patent or patents
licensed hereunder and (ii) comply in all respects with the laws of the country
of manufacture, and/or sale of the LICENSED INTELLECTUAL PROPERTY with respect
to marking such PRODUCTS so as to ensure LICENSOR of full protection and rights
under such laws. LICENSEE shall include the provisions of this clause in all
sub-licenses with third parties and Affiliates.


9.6  LICENSEE shall at all times during the term of this Agreement and
thereafter indemnify, defend and hold LICENSOR, its trustees, directors,
officers, employees and affiliates harmless against all claims, proceedings,
demands and liabilities, including legal expenses arising out of the death of or
injury to any person or persons or out of any damages to property resulting from
the research, development, production, manufacture, sale, modification, use,
import or advertisement of LICENSED PRODUCTS or arising from any obligation of
LICENSEE hereunder.


9.7  In the event that LICENSEE or a sub-LICENSEE of LICENSEE conducts studies
involving human subjects and LICENSED INTELLECTUAL PROPERTY, and upon
commencement of commercial sales of LICENSED PRODUCTS, LICENSEE shall obtain and
carry in full force and effect commercial, general liability insurance which
shall protect LICENSEE and LICENSOR with respect to events set forth above. Such
insurance shall be written by a reputable company authorized to due business in
the United States, shall list LICENSOR as an additional named insured
thereunder, shall be endorsed to include PRODUCTS liability coverage and shall
require reasonable written notice to be given to LICENSOR prior to any
cancellation or material change thereof. The limits of such insurance shall not
be less than one million dollars ($1,000,000) US per occurrence with an
aggregate of three million dollars ($3,000,000) US for personal injury or death,
and one million dollars ($1,000,000) US per occurrence with aggregate of three
million dollars ($3,000,000) US for property damage. LICENSEE shall provide
LICENSOR with Certificates of Insurance evidencing same.


9.8  Disclaimers. Nothing in this Agreement shall be construed as (i) a warranty
or representation by the LICENSOR as to the validity or scope of any LICENSED
INTELLECTUAL PROPERTY, (ii) a warranty or representation that anything made,
used, imported, developed, promoted, offered for sale, sold, or otherwise
disposed of under any license granted in this Agreement does not or will not
infringe patents, trade secrets or other proprietary rights of third parties;
(iii) an obligation to bring or prosecute actions or suits against third parties
for infringement; (iv) conferring the right to use in advertising, publicity or
otherwise any trademark, trade name, or names, or any contraction, abbreviation,
simulation or adaptation thereof of LICENSOR; (v) conferring by implication,
estoppel or otherwise any license or rights under any patents of LICENSOR other
than the LICENSED INTELLECTUAL PROPERTY; (vi) any other representations or
warranties, either express or implied, unless specified in this Agreement.
LICENSOR DISCLAIMS AND MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE LICENSED RIGHTS, OR ANY
LICENSED PRODUCTS.
 
11

--------------------------------------------------------------------------------


 
9.9  For the purposes of this Agreement "Force Majeure” means any circumstances
beyond the reasonable control of either party including, without limitation, any
strike, lock-out, or other form of industrial action. If either party is
affected by Force Majeure, it shall forthwith notify the other party of the
nature and extent thereof. Neither party shall be deemed to be in breach of this
Agreement, or otherwise be liable to the other, by reason of any delay in
performance, or the non-performance, of any of its obligations under this
Agreement, to the extent that such delay or non-performance is due to any Force
Majeure of which it has notified the other party, and the time for performance
of that obligation shall be extended accordingly. If the Force Majeure in
question prevails for a continuous period in excess of six (6) months, the
parties shall enter into bona fide discussions with a view to alleviating its
effects, or to agreeing upon such alternative arrangements as may be fair and
reasonable.


9.10  LICENSEE shall not use the names or trademarks of LICENSOR, nor any
adaptation thereof, nor the names of any of its employees, in any advertising,
promotional or sales literature without prior written consent obtained from
LICENSOR, in each case, except that the LICENSEE may state that it is a LICENSEE
of LICENSOR with respect to the LICENSED INTELLECTUAL PROPERTY and it may cite
published scientific literature by employees of LICENSOR that pertains to the
LICENSED INTELLECTUAL PROPERTY.


9.11  All Notices shall be made in writing to the individuals and addresses
noted below, and shall be sent by certified mail, returned receipt requested. If
the individual to whom notices are to be given, or address where notices are to
be sent changes for any party, that party shall promptly notify the other party
accordingly.


Attention: Joel Edelson
President
Carbon Capture Technologies, Inc.
2109 E. Palm Avenue
Tampa, Florida 33605


Attention: D. Joseph Irvine
Director
Office of Technology Transfer & Business Enterprise
University of Ottawa
800 King Edward Avenue (3042), SITE
Ottawa, Ontario K1N 6N5 Canada




9.12  This Agreement contains the entire and only agreement and understanding
between the parties and supersedes all preexisting agreements between them
respecting its subject matter. Any representation, promises, or condition in
connection with such subject matter that is not incorporated in this Agreement
shall not be binding on either party. No modification, renewal, waiver, and no
termination of this Agreement or any of its provisions shall be binding upon the
party against whom enforcement of such modification, renewal, waiver or
termination is sought, unless made in writing and signed on behalf of such party
by one of its duly authorized officers. As used herein, the word "termination"
includes any and all means of bringing an end prior to its expiration by its own
terms of this Agreement, or any provisions thereof, whether by release,
discharge, abandonment or otherwise.
 
12

--------------------------------------------------------------------------------


 
9.13  This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the Province of Ontario and Canada as applicable,
except that questions affecting the construction and effect of any patent shall
be determined by the law of the country in which the patent was granted. Any
legal action or proceeding relating to this Agreement or any document or
instrument related hereto shall be brought only in the courts of the Ontario,
Canada, and by its execution and delivery of this Agreement, LICENSOR hereby
accepts for itself and in respect to its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.


9.14  This Agreement may be executed in one or more counterparts and any party
hereto may execute any such counterparts each of which shall be deemed an
original and all of which, taken together, shall constitute but one and the same
document. It shall not be necessary in making proof of this document or any
counterpart hereof to produce or account for any of the other counterparts.


9.15  Time shall always be of the essence.


9.16  The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of the law, such invalidity and unenforceability
shall not in any way affect the validity or enforceability of the remaining
provisions hereof. In the event the validity or unenforceability of any
provision of this Agreement is brought into question because of the decision of
a court of competent jurisdiction, LICENSOR, by written notice to LICENSEE may
revise the provision in question or may delete it entirely so as to comply with
the decision of said court.


9.17  The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar failure to perform any such term or
condition by the other party.


9.18  All reports and documents to be forwarded to LICENSOR shall be in the
English Language.


9.19  All payments required under this Agreement shall be made in U.S. Dollars.
LICENSEE agrees to pay interest of 1.5% per month, the interest being compounded
monthly, or two hundred fifty dollars ($250.00), whichever is greater, on any
delinquent payments to LICENSOR. LICENSEE shall calculate the correct late
payment charge, and shall add it to each such late payment. LICENSEE shall pay
for all costs and reasonable attorneys fees incurred by LICENSOR in collecting
payments due to LICENSOR.


13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate as first above written.




AGREED AND ACCEPTED:




CARBON CAPTURE TECHNOLOGIES INC.:


By:
[sig.jpg]
Date:  June 24, 2008







UNIVERSITY OF OTTAWA






By:
/s/ D. Joe Irvine
Date: June 25, 2008 

 

 
14

--------------------------------------------------------------------------------



Schedule “A”
Patents and Patent Applications



·  
WO2006094411 & WO2004054708; Inventors: Abdelhamid Sayari, Ph.D. and Peter
Harlick, Ph.D.; titled “FUNCTIONALIZED ADSORBENT FOR REMOVAL OF ACID GASES AND
USE THEREOF” and “AMINE MODIFIED ADSORBENT, ITS PREPARATION AND USE FOR DRY
SCRUBBING OF ACID GASES”

·  
Know-how owned by LICENSOR necessary to assist in bringing the technology to
market in areas where patent coverage does not exist.

·  
Intellectual property related to the high pressure use of mesoporous materials
such as MCM 41, as outlined in the draft paper entitled "Insights into the
adsorption of dry CO2 on MCM-41 silica at room temperature"



.
Schedule "B"
Payment Schedule for License fee


1. $30,000 is payable 12 months from the EFFECTIVE DATE.


2. $30,000 is payable 24 months from the EFFECTIVE DATE.
 
 
15

--------------------------------------------------------------------------------

